Case 20-41308           Doc 116       Filed 03/13/20 Entered 03/13/20 09:20:00                     Main Document
                                                  Pg 1 of 5


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 7

          INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO MAINTAIN
       EXISTING CUSTOMER PROGRAMS AND HONOR CERTAIN PREPETITION
       OBLIGATIONS RELATED THERETO AND (B) GRANTING RELATED RELIEF

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to sections 105(a) and 363 of title 11 of the United States

 Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), (a) authorizing the Debtors to maintain their Customer

 Programs in the ordinary course of business and honor prepetition obligations related thereto and

 (b) granting related relief, all as more fully described in the Motion; and it appearing that this Court

 has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-

 9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

 Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

 of the Motion has been given and that no other or further notice is necessary; and a hearing having

 been held to consider the relief requested in the Motion; and upon consideration of the First Day



 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308        Doc 116     Filed 03/13/20 Entered 03/13/20 09:20:00              Main Document
                                             Pg 2 of 5


 Declarations; and upon the record of the hearing and all of the proceedings had before the Court;

 and the Court having found and determined that the relief sought in the Motion is in the best

 interests of the Debtors, their estates, their creditors and all other parties in interest; and that the

 legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

 after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.        The Motion is GRANTED on an interim basis to the extent set forth herein.

                2.        The Debtors are authorized in their sole discretion, to (a) maintain their

 Customer Programs and honor prepetition obligations related thereto and (b) modify, replace, or

 terminate any Customer Program (excluding such prepetition obligations that may be owed to non-

 Debtor affiliates), in each case in the ordinary course of business and consistent with past practice.

                3.        All applicable banks and other financial institutions are hereby authorized

 to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

 automated clearing house transfers and other payment orders drawn or issued by the Debtors under

 this Interim Order, whether presented or issued before or after the Petition Date to the extent the

 Debtors have good funds standing to their credit with such bank or other financial institution. Such

 banks and financial institutions are authorized to rely on representations of the Debtors as to which

 checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

 to this Interim Order without any duty of further inquiry and without liability for following the

 Debtors’ instructions.

                4.        The Debtors are authorized to issue postpetition checks, or to affect

 postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are
Case 20-41308        Doc 116    Filed 03/13/20 Entered 03/13/20 09:20:00            Main Document
                                            Pg 3 of 5


 dishonored as a consequence of these chapter 11 cases with respect to prepetition amounts owed

 in connection with any Customer Programs.

                5.      Notwithstanding anything in the Motion or this Interim Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority granted

 herein, as well as the exercise of any and all rights and authorizations granted or approved

 hereunder, shall be subject in all respects to, as applicable: (a) the orders approving the Debtors’

 use of cash collateral and/or postpetition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”); (b) other documentation governing the Debtors’ use of cash collateral and

 postpetition financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms

 and conditions set forth in the Restructuring Support Agreement (as defined in the DIP Orders).

 To the extent there is any inconsistency between the terms of any of the DIP Orders and this Interim

 Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

                6.      Notwithstanding the relief granted in this Interim Order and any actions

 taken pursuant to such relief, nothing contained in the Motion or this Interim Order or any payment

 made pursuant to this Interim Order shall constitute, nor is it intended to constitute: (a) an

 admission as to the validity or priority of any claim or lien (or the priority thereof) against the

 Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

 contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

 implication or admission that any particular claim is of a type specified or defined in this Interim

 Order or the Motion, (e) a request or authorization to assume or adopt any agreement, contract, or

 lease under section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party

 in interest’s rights under the Bankruptcy Code or applicable law.
Case 20-41308         Doc 116    Filed 03/13/20 Entered 03/13/20 09:20:00            Main Document
                                             Pg 4 of 5


                7.       Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                8.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                9.       The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.

                10.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve on the Notice Parties (a) a copy of the Interim Order and (b) a notice scheduling

 a final hearing on the Motion, on April 3, 2020, at 10:00 a.m. (prevailing Central Time) in

 Courtroom 7-North, and shall file a certificate of service no later than twenty-four (24) hours after

 service.

                                                                KATHY A. SURRATT-STATES
                                                                 Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 116    Filed 03/13/20 Entered 03/13/20 09:20:00   Main Document
                                         Pg 5 of 5


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
